                                                                                      1   DALE L. ALLEN, JR., State Bar No. 145279
                                                                                          dallen@aghwlaw.com
                                                                                      2   KEVIN P. ALLEN, State Bar No. 252290
                                                                                          kallen@aghwlaw.com
                                                                                      3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                          180 Montgomery Street, Suite 1200
                                                                                      4   San Francisco, CA 94104
                                                                                          Telephone:     (415) 697-2000
                                                                                      5   Facsimile:     (415) 813-2045

                                                                                      6   Attorneys for Defendants
                                                                                          CITY OF REDDING, JOE ROSSI,
                                                                                      7   KIP KNNEAVY, JAY GUTERDING,
                                                                                          and BRETT LEONARD
                                                                                      8

                                                                                      9                                UNITED STATES DISTRICT COURT
ALLEN, GLAESSNER, HAZELWOOD & WERTH , LLP




                                                                                     10                              EASTERN DISTRICT OF CALIFORNIA
                                            180 Mo ntg om ery Str eet, Suite 120 0
                                             San Franc isco, C alif orn ia 941 04




                                                                                     11

                                                                                     12    R.H., a minor, by and through her             Case No. 2:20-cv-01435-WBS-DMS
                                                                                           guardian ad litem, Sheila Brown;
                                                                                     13    ESTATE OF ERIC JAY HAMES, by and              CITY OF REDDING; JOE ROSSI AND
                                                                                           through its personal represe4ntaitive,        BRETT LEONARD ANSWER TO FIRST
                                                                                     14    Crystal Dunlap-Bennett,                       AMENDED COMPLAINT

                                                                                     15                          Plaintiffs,             DEMAND FOR JURY TRIAL

                                                                                     16           v.
                                                                                                                                         Hon. William B. Shubb
                                                                                     17    CITY OF REDDING, a public entity; JOE
                                                                                           ROSSI, an individual; KIP KINNEAVY,
                                                                                     18    an individual; JAY GUTERDING, an
                                                                                           individual; BRETT LEONARD, an
                                                                                     19    individual; and DOES 5 through 20
                                                                                           inclusive,
                                                                                     20
                                                                                                                  Defendants.
                                                                                     21

                                                                                     22

                                                                                     23          Come now CITY OF REDDING, JOE ROSSI, KIP KINNEAVY, JAY GUTERDING,

                                                                                     24   and BRETT LEONARD (“defendants”), and in answer to the allegations of the First Amended

                                                                                     25   Complaint (“Complaint” or “First Amended Complaint”) respond as follows:

                                                                                     26                                         I.    JURISDICTION

                                                                                     27          1.      In answer to the allegations of paragraph 1 of the First Amended Complaint, these

                                                                                     28   defendants have no information or belief to enable them to answer said allegations, and for that
                                                                                                                                                                            ANSWER TO FAC
                                                                                                                                           1                         2:20-CV-01435-WBS-DMC

                                               397301.1
                                                                                      1   reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                      2   every, all and singular, the allegations contained therein.

                                                                                      3          2.      Admitted.

                                                                                      4          3.      Admitted.

                                                                                      5          4.       In answer to the allegations of paragraph 4 of the First Amended Complaint, these

                                                                                      6   defendants have no information or belief to enable them to answer said allegations, and for that

                                                                                      7   reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                      8   every, all and singular, the allegations contained therein.

                                                                                      9          5.      In answer to the allegations of paragraph 5 of the First Amended Complaint, these
ALLEN, GLAESSNER, HAZELWOOD & WERTH , LLP




                                                                                     10   defendants have no information or belief to enable them to answer said allegations, and for that
                                            180 Mo ntg om ery Str eet, Suite 120 0
                                             San Franc isco, C alif orn ia 941 04




                                                                                     11   reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                     12   every, all and singular, the allegations contained therein.

                                                                                     13          6.      Admitted.

                                                                                     14          7.      In answer to the allegations of paragraph 7 of the First Amended Complaint, these

                                                                                     15   defendants have no information or belief to enable them to answer said allegations, and for that

                                                                                     16   reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                     17   every, all and singular, the allegations contained therein.

                                                                                     18          8.      In answer to the allegations of paragraph 8 of the First Amended Complaint, these

                                                                                     19   defendants have no information or belief to enable them to answer said allegations, and for that

                                                                                     20   reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                     21   every, all and singular, the allegations contained therein.

                                                                                     22          9.      In answer to the allegations of paragraph 9 of the First Amended Complaint, these

                                                                                     23   defendants have no information or belief to enable them to answer said allegations, and for that

                                                                                     24   reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                     25   every, all and singular, the allegations contained therein.

                                                                                     26          10.     Admitted.

                                                                                     27                     II.    FACTS COMMON TO ALL CAUSES OF ACTION

                                                                                     28          11.     In answer to the allegations of paragraph 11 of the First Amended Complaint,
                                                                                                                                                                            ANSWER TO FAC
                                                                                                                                             2                       2:20-CV-01435-WBS-DMC

                                               397301.1
                                                                                      1   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                      2   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                      3   every, all and singular, the allegations contained therein.

                                                                                      4          12.     Admitted.

                                                                                      5          13.     Admitted.

                                                                                      6          14.     In answer to the allegations of paragraph 14 of the First Amended Complaint,

                                                                                      7   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                      8   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                      9   every, all and singular, the allegations contained therein.
ALLEN, GLAESSNER, HAZELWOOD & WERTH , LLP




                                                                                     10          15.     Admitted.
                                            180 Mo ntg om ery Str eet, Suite 120 0
                                             San Franc isco, C alif orn ia 941 04




                                                                                     11          16.     In answer to the allegations of paragraph 16 of the First Amended Complaint,

                                                                                     12   these defendants deny both generally and specifically, each and every, all and singular, the

                                                                                     13   allegations contained therein.

                                                                                     14          17.     In answer to the allegations of paragraph 17 of the First Amended Complaint,

                                                                                     15   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                     16   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                     17   every, all and singular, the allegations contained therein.

                                                                                     18                                 III.    FIRST CLAIM FOR RELIEF

                                                                                     19                           Fourth Amendment- Excessive Force (42 U.S.C. §1983)

                                                                                     20                                    (Against Officer Defendants and Does 5-20)

                                                                                     21          18.     In answer to the allegations of paragraph 18 of the First Amended Complaint,

                                                                                     22   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                     23   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                     24   every, all and singular, the allegations contained therein.

                                                                                     25          19.     In answer to the allegations of paragraph 19 of the First Amended Complaint,

                                                                                     26   these defendants deny both generally and specifically, each and every, all and singular, the

                                                                                     27   allegations contained therein.

                                                                                     28          20.     In answer to the allegations of paragraph 20 of the First Amended Complaint,
                                                                                                                                                                            ANSWER TO FAC
                                                                                                                                             3                       2:20-CV-01435-WBS-DMC

                                               397301.1
                                                                                      1   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                      2   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                      3   every, all and singular, the allegations contained therein.

                                                                                      4          21.     In answer to the allegations of paragraph 21 of the First Amended Complaint,

                                                                                      5   these defendants deny both generally and specifically, each and every, all and singular, the

                                                                                      6   allegations contained therein.

                                                                                      7          22.     In answer to the allegations of paragraph 22 of the First Amended Complaint,

                                                                                      8   these defendants deny both generally and specifically, each and every, all and singular, the

                                                                                      9   allegations contained therein.
ALLEN, GLAESSNER, HAZELWOOD & WERTH , LLP




                                                                                     10          23.     In answer to the allegations of paragraph 23 of the First Amended Complaint,
                                            180 Mo ntg om ery Str eet, Suite 120 0
                                             San Franc isco, C alif orn ia 941 04




                                                                                     11   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                     12   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                     13   every, all and singular, the allegations contained therein.

                                                                                     14                               IV.      SECOND CLAIM FOR RELIEF

                                                                                     15                   Fourteenth Amendment – Substantive Due process (42 U.S.C. §1983)

                                                                                     16                                    (Against Officer Defendants and Does 5-20)

                                                                                     17          24.     In answer to the allegations of paragraph 24 of the First Amended Complaint,

                                                                                     18   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                     19   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                     20   every, all and singular, the allegations contained therein.

                                                                                     21          25.     Admitted.

                                                                                     22          26.     Admitted.

                                                                                     23          27.     In answer to the allegations of paragraph 27 of the First Amended Complaint,

                                                                                     24   these defendants deny both generally and specifically, each and every, all and singular, the

                                                                                     25   allegations contained therein.

                                                                                     26          28.     In answer to the allegations of paragraph 28 of the First Amended Complaint,

                                                                                     27   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                     28   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                                                                                                                            ANSWER TO FAC
                                                                                                                                             4                       2:20-CV-01435-WBS-DMC

                                               397301.1
                                                                                      1   every, all and singular, the allegations contained therein.

                                                                                      2          29.     In answer to the allegations of paragraph 29 of the First Amended Complaint,

                                                                                      3   these defendants deny both generally and specifically, each and every, all and singular, the

                                                                                      4   allegations contained therein.

                                                                                      5          30.     In answer to the allegations of paragraph 28 of the First Amended Complaint,

                                                                                      6   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                      7   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                      8   every, all and singular, the allegations contained therein.

                                                                                      9                                 V.      THIRD CLAIM FOR RELIEF
ALLEN, GLAESSNER, HAZELWOOD & WERTH , LLP




                                                                                     10                                      Municipal Liability (42 U.S.C. § 1983)
                                            180 Mo ntg om ery Str eet, Suite 120 0
                                             San Franc isco, C alif orn ia 941 04




                                                                                     11                                                  (Against City)

                                                                                     12          31.     In answer to the allegations of paragraph 31 of the First Amended Complaint,

                                                                                     13   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                     14   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                     15   every, all and singular, the allegations contained therein.

                                                                                     16          32.     Admitted.

                                                                                     17          33.     In answer to the allegations of paragraph 33 of the First Amended Complaint,

                                                                                     18   these defendants deny both generally and specifically, each and every, all and singular, the

                                                                                     19   allegations contained therein.

                                                                                     20          34.     In answer to the allegations of paragraph 34 of the First Amended Complaint,

                                                                                     21   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                     22   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                     23   every, all and singular, the allegations contained therein.

                                                                                     24          35.     In answer to the allegations of paragraph 35 of the First Amended Complaint,

                                                                                     25   these defendants deny both generally and specifically, each and every, all and singular, the

                                                                                     26   allegations contained therein.

                                                                                     27          36.     In answer to the allegations of paragraph 36 of the First Amended Complaint,

                                                                                     28   these defendants deny both generally and specifically, each and every, all and singular, the
                                                                                                                                                                             ANSWER TO FAC
                                                                                                                                             5                        2:20-CV-01435-WBS-DMC

                                               397301.1
                                                                                      1   allegations contained therein.

                                                                                      2          37.     In answer to the allegations of paragraph 37 of the First Amended Complaint,

                                                                                      3   these defendants deny both generally and specifically, each and every, all and singular, the

                                                                                      4   allegations contained therein.

                                                                                      5          38.     In answer to the allegations of paragraph 38 of the First Amended Complaint,

                                                                                      6   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                      7   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                      8   every, all and singular, the allegations contained therein.

                                                                                      9                               VI.     FOURTH CLAIM FOR RELIEF
ALLEN, GLAESSNER, HAZELWOOD & WERTH , LLP




                                                                                     10                Battery – Wrongful Death and Survival Action (California Common Law)
                                            180 Mo ntg om ery Str eet, Suite 120 0
                                             San Franc isco, C alif orn ia 941 04




                                                                                     11                                             (Against All Defendants)

                                                                                     12          39.     In answer to the allegations of paragraph 39 of the First Amended Complaint,

                                                                                     13   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                     14   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                     15   every, all and singular, the allegations contained therein.

                                                                                     16          40.     In answer to the allegations of paragraph 40 of the First Amended Complaint,

                                                                                     17   these defendants deny both generally and specifically, each and every, all and singular, the

                                                                                     18   allegations contained therein.

                                                                                     19          41.     In answer to the allegations of paragraph 41 of the First Amended Complaint,

                                                                                     20   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                     21   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                     22   every, all and singular, the allegations contained therein.

                                                                                     23          42.     In answer to the allegations of paragraph 42 of the First Amended Complaint,

                                                                                     24   these defendants deny both generally and specifically, each and every, all and singular, the

                                                                                     25   allegations contained therein.

                                                                                     26          43.     In answer to the allegations of paragraph 43 of the First Amended Complaint,

                                                                                     27   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                     28   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                                                                                                                            ANSWER TO FAC
                                                                                                                                             6                       2:20-CV-01435-WBS-DMC

                                               397301.1
                                                                                      1   every, all and singular, the allegations contained therein.

                                                                                      2                                 VII.    FIFTH CLAIM FOR RELIEF

                                                                                      3                                Violation of Bane Act (Cal. Civil Code § 52.1)

                                                                                      4                                             (Against All Defendants)

                                                                                      5          44.     In answer to the allegations of paragraph 44 of the First Amended Complaint,

                                                                                      6   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                      7   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                      8   every, all and singular, the allegations contained therein.

                                                                                      9          45.     In answer to the allegations of paragraph 45 of the First Amended Complaint,
ALLEN, GLAESSNER, HAZELWOOD & WERTH , LLP




                                                                                     10   these defendants deny both generally and specifically, each and every, all and singular, the
                                            180 Mo ntg om ery Str eet, Suite 120 0
                                             San Franc isco, C alif orn ia 941 04




                                                                                     11   allegations contained therein.

                                                                                     12          46.     In answer to the allegations of paragraph 46 of the First Amended Complaint,

                                                                                     13   these defendants deny both generally and specifically, each and every, all and singular, the

                                                                                     14   allegations contained therein.

                                                                                     15          47.     In answer to the allegations of paragraph 47 of the First Amended Complaint,

                                                                                     16   these defendants deny both generally and specifically, each and every, all and singular, the

                                                                                     17   allegations contained therein.

                                                                                     18          48.     In answer to the allegations of paragraph 48 of the First Amended Complaint,

                                                                                     19   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                     20   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                     21   every, all and singular, the allegations contained therein.

                                                                                     22          49.     In answer to the allegations of paragraph 49 of the First Amended Complaint,

                                                                                     23   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                     24   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                     25   every, all and singular, the allegations contained therein.

                                                                                     26          50.     In answer to the allegations of paragraph 50 of the First Amended Complaint,

                                                                                     27   these defendants deny both generally and specifically, each and every, all and singular, the

                                                                                     28   allegations contained therein.
                                                                                                                                                                            ANSWER TO FAC
                                                                                                                                             7                       2:20-CV-01435-WBS-DMC

                                               397301.1
                                                                                      1          51.     In answer to the allegations of paragraph 51 of the First Amended Complaint,

                                                                                      2   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                      3   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                      4   every, all and singular, the allegations contained therein.

                                                                                      5                                 VIII. SIXTH CLAIM FOR RELIEF

                                                                                      6                Negligence – Wrongful Death and Survival Action (California Common Law)

                                                                                      7                                             (Against All Defendants)

                                                                                      8          52.     In answer to the allegations of paragraph 52 of the First Amended Complaint,

                                                                                      9   these defendants have no information or belief to enable them to answer said allegations, and for
ALLEN, GLAESSNER, HAZELWOOD & WERTH , LLP




                                                                                     10   that reason and basing their denial on that ground, deny both generally and specifically, each and
                                            180 Mo ntg om ery Str eet, Suite 120 0
                                             San Franc isco, C alif orn ia 941 04




                                                                                     11   every, all and singular, the allegations contained therein.

                                                                                     12          53.     In answer to the allegations of paragraph 53 of the First Amended Complaint,

                                                                                     13   these defendants deny both generally and specifically, each and every, all and singular, the

                                                                                     14   allegations contained therein.

                                                                                     15          54.     In answer to the allegations of paragraph 54 of the First Amended Complaint,

                                                                                     16   these defendants deny both generally and specifically, each and every, all and singular, the

                                                                                     17   allegations contained therein.

                                                                                     18                  a.      In answer to the allegations of paragraph 54 (a) of the First Amended

                                                                                     19   Complaint, these defendants deny both generally and specifically, each and every, all and

                                                                                     20   singular, the allegations contained therein.

                                                                                     21                  b.      In answer to the allegations of paragraph 54 (b) of the First Amended

                                                                                     22   Complaint, these defendants deny both generally and specifically, each and every, all and

                                                                                     23   singular, the allegations contained therein.

                                                                                     24                  c.      In answer to the allegations of paragraph 54 (c) of the First Amended

                                                                                     25   Complaint, these defendants deny both generally and specifically, each and every, all and

                                                                                     26   singular, the allegations contained therein.

                                                                                     27          55.     In answer to the allegations of paragraph 55 of the First Amended Complaint,

                                                                                     28   these defendants have no information or belief to enable them to answer said allegations, and for
                                                                                                                                                                            ANSWER TO FAC
                                                                                                                                             8                       2:20-CV-01435-WBS-DMC

                                               397301.1
                                                                                      1   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                      2   every, all and singular, the allegations contained therein.

                                                                                      3          56.     In answer to the allegations of paragraph 56 of the First Amended Complaint,

                                                                                      4   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                      5   that reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                                      6   every, all and singular, the allegations contained therein.

                                                                                      7          57.     In answer to the allegations of paragraph 57 of the First Amended Complaint,

                                                                                      8   these defendants have no information or belief to enable them to answer said allegations, and for

                                                                                      9   that reason and basing their denial on that ground, deny both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH , LLP




                                                                                     10   every, all and singular, the allegations contained therein.
                                            180 Mo ntg om ery Str eet, Suite 120 0
                                             San Franc isco, C alif orn ia 941 04




                                                                                     11          WHEREFORE, defendants pray as hereinafter follows:

                                                                                     12                                     AFFIRMATIVE DEFENSES

                                                                                     13                                  FIRST AFFIRMATIVE DEFENSE

                                                                                     14          AS AND FOR A FIRST, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS

                                                                                     15   ALLEGE:

                                                                                     16          That plaintiff assumed the risk of any injuries and/or damages resulting from the matters

                                                                                     17   set forth in said First Amended complaint, and that said assumption of risk by plaintiff ERIC

                                                                                     18   HAMES was a cause of the injuries and/or damages alleged by plaintiff ERIC HAMES, if any

                                                                                     19   there were.

                                                                                     20                                  SECOND AFFIRMATIVE DEFENSE

                                                                                     21          AS AND FOR A SECOND, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS

                                                                                     22   ALLEGE:

                                                                                     23          That plaintiff's decedent assumed the risk of any injuries and/or damages resulting from

                                                                                     24   the matters set forth in said complaint, and that said assumption of risk by decedent was a cause

                                                                                     25   of the injuries and/or damages alleged by plaintiff, if any there were.

                                                                                     26   ///

                                                                                     27   ///

                                                                                     28   ///
                                                                                                                                                                            ANSWER TO FAC
                                                                                                                                             9                       2:20-CV-01435-WBS-DMC

                                               397301.1
                                                                                      1                                  THIRD AFFIRMATIVE DEFENSE

                                                                                      2          AS AND FOR A THIRD, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS

                                                                                      3   ALLEGE:

                                                                                      4          That plaintiff's decedent was himself negligent and careless in and about the matters and

                                                                                      5   events set forth in the First Amended complaint, and that said negligence contributed to his

                                                                                      6   alleged injuries and/or damages. The verdict of the jury in favor of plaintiff, if any, which may be

                                                                                      7   rendered in this case must therefore be reduced by the percentage that the negligence of plaintiff's

                                                                                      8   decedent contributed to the accident and injuries complained of, if any there were.

                                                                                      9                                 FOURTH AFFIRMATIVE DEFENSE
ALLEN, GLAESSNER, HAZELWOOD & WERTH , LLP




                                                                                     10          AS AND FOR A FOURTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                            180 Mo ntg om ery Str eet, Suite 120 0
                                             San Franc isco, C alif orn ia 941 04




                                                                                     11   ALLEGE:

                                                                                     12          That the First Amended complaint does not state facts sufficient to constitute a cause of

                                                                                     13   action against these answering defendants.

                                                                                     14                                   FIFTH AFFIRMATIVE DEFENSE

                                                                                     15          AS AND FOR A FIFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS

                                                                                     16   ALLEGE:

                                                                                     17          That the matters alleged in the First Amended complaint were caused by the sole

                                                                                     18   negligence of ERIC HAMES.

                                                                                     19                                   SIXTH AFFIRMATIVE DEFENSE

                                                                                     20          AS AND FOR A SIXTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS

                                                                                     21   ALLEGE:

                                                                                     22          Plaintiff's cause of action is barred by reason of the provisions of California Code of Civil

                                                                                     23   Procedure sections 335.1, 340, and 343.

                                                                                     24                                 SEVENTH AFFIRMATIVE DEFENSE

                                                                                     25          AS AND FOR A SEVENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS

                                                                                     26   ALLEGE:

                                                                                     27          Plaintiff’s cause of action is barred by the statute(s) of limitations as set forth in

                                                                                     28   Government Code Sections 901, 945.4, 945.6, 945.8, and all other applicable statues of
                                                                                                                                                                                ANSWER TO FAC
                                                                                                                                             10                          2:20-CV-01435-WBS-DMC

                                               397301.1
                                                                                      1   limitations.

                                                                                      2                                 EIGHTH AFFIRMATIVE DEFENSE

                                                                                      3           AS AND FOR ANEIGHTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS

                                                                                      4   ALLEGE:

                                                                                      5           Decedent was guilty of willful misconduct and wanton and reckless behavior in and about

                                                                                      6   the matters and events set forth in said First Amended complaint; and that said willful misconduct

                                                                                      7   and wanton and reckless behavior contributed to the injuries and damages alleged, if any there

                                                                                      8   were.

                                                                                      9                                  NINTH AFFIRMATIVE DEFENSE
ALLEN, GLAESSNER, HAZELWOOD & WERTH , LLP




                                                                                     10           AS AND FOR A NINTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                            180 Mo ntg om ery Str eet, Suite 120 0
                                             San Franc isco, C alif orn ia 941 04




                                                                                     11   ALLEGE:

                                                                                     12           That decedent willfully, wrongfully, unlawfully, and without just cause or provocation

                                                                                     13   made an assault and battery against and upon the person of defendants; defendants thereupon

                                                                                     14   necessarily defended themself and such acts of force complained of were committed in the

                                                                                     15   necessary protection of defendants’ body and person.

                                                                                     16           Prior to the time when defendants were alleged to have committed the acts complained of,

                                                                                     17   decedent willfully, wrongfully, and unlawfully made an assault upon defendants and would have

                                                                                     18   beaten, bruised, and ill-treated him if defendants have not immediately defended themself against

                                                                                     19   said assault; and in so doing, defendants necessarily and unavoidably came in contact with

                                                                                     20   decedent and threatened decedent, but no more than was necessary for said defense.

                                                                                     21           Any damages or injuries suffered by plaintiff was occasioned by decedent’s own wrongful

                                                                                     22   acts; and the acts of defendants mentioned above are the same acts of which plaintiff complained.

                                                                                     23                                 TENTH AFFIRMATIVE DEFENSE

                                                                                     24           AS AND FOR A TENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS

                                                                                     25   ALLEGE:

                                                                                     26           At the time and place mentioned in the First Amended complaint, decedent willfully,

                                                                                     27   wrongfully, and unlawfully, and without just cause or provocation made an assault and battery

                                                                                     28   against and upon the person of defendants and other persons present. Decedent would have
                                                                                                                                                                           ANSWER TO FAC
                                                                                                                                           11                       2:20-CV-01435-WBS-DMC

                                               397301.1
                                                                                      1   beaten, bruised, and seriously injured said person if defendants had not defended themself and

                                                                                      2   others against the acts of decedent. If, in defending themself and others, defendants unavoidably

                                                                                      3   touched and threatened decedent, defendants used only the force reasonably necessary to prevent

                                                                                      4   decedent from further injuring them and other persons present.

                                                                                      5           Any damages or injuries suffered by plaintiff was occasioned by decedent’s own wrongful

                                                                                      6   acts; and the acts of defendants mentioned above are the same acts of which plaintiff complained.

                                                                                      7                                ELEVENTH AFFIRMATIVE DEFENSE

                                                                                      8           AS AND FOR A ELEVENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                                      9   DEFENDANTS ALLEGE:
ALLEN, GLAESSNER, HAZELWOOD & WERTH , LLP




                                                                                     10           The decedent willfully and wrongfully provoked the altercation in which he was involved
                                            180 Mo ntg om ery Str eet, Suite 120 0
                                             San Franc isco, C alif orn ia 941 04




                                                                                     11   and said provocation by decedent was a cause of the injuries and damages allegedly sustained by

                                                                                     12   plaintiff.

                                                                                     13                                 TWELFTH AFFIRMATIVE DEFENSE

                                                                                     14           AS AND FOR A TWELFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS

                                                                                     15   ALLEGE:

                                                                                     16           Should plaintiff recover non-economic damages against any defendants, the liability for

                                                                                     17   non-economic damages is limited to the degree of fault and several liability of said defendants

                                                                                     18   pursuant to Civil Code section 1431.2 and a separate, several judgment shall be rendered against

                                                                                     19   said defendants based upon said defendants’ degree of fault and several liability.

                                                                                     20                               THIRTEENTH AFFIRMATIVE DEFENSE

                                                                                     21           AS AND FOR A THIRTEENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                                     22   DEFENDANTS ALLEGE:

                                                                                     23           As a further, separate, affirmative defense, defendants allege that they are entitled to a set-

                                                                                     24   off of any damages recovered by plaintiff.

                                                                                     25                              FOURTEENTH AFFIRMATIVE DEFENSE

                                                                                     26           AS AND FOR A FOURTEENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                                     27   DEFENDANTS ALLEGE:

                                                                                     28           These answering defendants, a public entity, is immune from liability pursuant to
                                                                                                                                                                               ANSWER TO FAC
                                                                                                                                             12                         2:20-CV-01435-WBS-DMC

                                               397301.1
                                                                                      1   California Government Code sections 800 et seq.

                                                                                      2                                FIFTEENTH AFFIRMATIVE DEFENSE

                                                                                      3          AS AND FOR A FIFTEENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                                      4   DEFENDANTS ALLEGE:

                                                                                      5          At all times mentioned in the First Amended complaint, defendants were public employee

                                                                                      6   of CITY OF REDDING and if they performed any of the acts or omissions alleged as the basis of

                                                                                      7   the First Amended complaint, the acts or omissions were the result of the exercise of the

                                                                                      8   discretion vested in them. Defendants are therefore immune from liability.

                                                                                      9                               SIXTEENTH AFFIRMATIVE DEFENSE
ALLEN, GLAESSNER, HAZELWOOD & WERTH , LLP




                                                                                     10          AS AND FOR A SIXTEENTH, SEPARATE AND DISTINCT DEFENSE,
                                            180 Mo ntg om ery Str eet, Suite 120 0
                                             San Franc isco, C alif orn ia 941 04




                                                                                     11   DEFENDANTS ALLEGE:

                                                                                     12          At all times mentioned in the First Amended complaint, defendants were public employee

                                                                                     13   of CITY OF REDDING and, as such, are not liable for any of these acts or omissions alleged in

                                                                                     14   the First Amended complaint because the First Amended complaint only alleges that defendants

                                                                                     15   are liable based on the acts or omissions of others.

                                                                                     16                             SEVENTEENTH AFFIRMATIVE DEFENSE

                                                                                     17          AS AND FOR A SEVENTEENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                                     18   DEFENDANTS ALLEGE:

                                                                                     19          Defendants allege that plaintiff failed to set forth the facts sufficient to state a cause of

                                                                                     20   action due to a failure to comply with claims requirements of the California Government Code §§

                                                                                     21   900 et. seq.

                                                                                     22                              EIGHTEENTH AFFIRMATIVE DEFENSE

                                                                                     23          AS AND FOR A EIGHTEENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                                     24   DEFENDANTS ALLEGE:

                                                                                     25          Defendants alleged employee mentioned in plaintiff's First Amended complaint was, at all

                                                                                     26   times, duly qualified, appointed and acting police officers of City of Redding and peace officers

                                                                                     27   of the State of California and in accordance with the Constitution of the United States and the

                                                                                     28   State of California and the laws of the United States and the laws of the State of California; and at
                                                                                                                                                                                ANSWER TO FAC
                                                                                                                                             13                          2:20-CV-01435-WBS-DMC

                                               397301.1
                                                                                      1   all times mentioned herein, said officers were engaged in the performance of their regularly

                                                                                      2   assigned duties within the scope of their duties as peace officers of the City of Redding.

                                                                                      3                              NINETEENTH AFFIRMATIVE DEFENSE

                                                                                      4          AS AND FOR A NINETEENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                                      5   DEFENDANTS ALLEGE:

                                                                                      6          These answering defendants acted in good faith and with a reasonable belief that the

                                                                                      7   actions were lawful and further did not directly or indirectly perform any acts whatsoever which

                                                                                      8   would constitute a breach of any duty owed to plaintiff.

                                                                                      9                               TWENTIETH AFFIRMATIVE DEFENSE
ALLEN, GLAESSNER, HAZELWOOD & WERTH , LLP




                                                                                     10          AS AND FOR A TWENTIETH, SEPARATE AND DISTINCT DEFENSE,
                                            180 Mo ntg om ery Str eet, Suite 120 0
                                             San Franc isco, C alif orn ia 941 04




                                                                                     11   DEFENDANTS ALLEGE:

                                                                                     12          The acts of these answering defendants were lawful and proper and in all respects were

                                                                                     13   reasonable and legal.

                                                                                     14                             TWENTY-FIRST AFFIRMATIVE DEFENSE

                                                                                     15          AS AND FOR A TWENTY-FIRST, SEPARATE AND DISTINCT DEFENSE,

                                                                                     16   DEFENDANTS ALLEGE:

                                                                                     17          In this connection probable cause existed to believe that plaintiff had committed a public

                                                                                     18   offense and, therefore, probable cause existed to detain and/or arrest plaintiff.

                                                                                     19                           TWENTY-SECOND AFFIRMATIVE DEFENSE

                                                                                     20          AS AND FOR A TWENTY-SECOND, SEPARATE AND DISTINCT DEFENSE,

                                                                                     21   DEFENDANTS ALLEGE:

                                                                                     22          At all times relevant to this litigation, plaintiff was subject to restraint as was reasonably

                                                                                     23   necessary for his detention and/or arrest.

                                                                                     24                             TWENTY-THIRD AFFIRMATIVE DEFENSE

                                                                                     25          AS AND FOR A TWENTY-THIRD, SEPARATE AND DISTINCT DEFENSE,

                                                                                     26   DEFENDANTS ALLEGE:

                                                                                     27          At all times relevant to this litigation, reasonable cause existed to believe that plaintiff had

                                                                                     28   committed a public offense and, therefore, reasonable force was used to effect plaintiff's arrest, to
                                                                                                                                                                               ANSWER TO FAC
                                                                                                                                             14                         2:20-CV-01435-WBS-DMC

                                               397301.1
                                                                                      1   prevent escape or to overcome resistance.

                                                                                      2                           TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                                                                      3          AS AND FOR A TWENTY-FOURTH, SEPARATE AND DISTINCT DEFENSE,

                                                                                      4   DEFENDANTS ALLEGE:

                                                                                      5          These answering defendants are immune from liability pursuant to the provisions of §§

                                                                                      6   815, 815.2, 818, 820.2, 820.4, 820.6, 820.8, 820.9, 821.6, 844.6, and 845.6 of the Government

                                                                                      7   Code of the State of California.

                                                                                      8                             TWENTY-FIFTH AFFIRMATIVE DEFENSE

                                                                                      9          AS AND FOR A TWENTY-FIFTH, SEPARATE AND DISTINCT DEFENSE,
ALLEN, GLAESSNER, HAZELWOOD & WERTH , LLP




                                                                                     10   DEFENDANTS ALLEGE:
                                            180 Mo ntg om ery Str eet, Suite 120 0
                                             San Franc isco, C alif orn ia 941 04




                                                                                     11          Defendants are immune from 42 U.S.C. §1983 liability pursuant to the doctrine of

                                                                                     12   qualified immunity. See White v. Pauly, 137 S. Ct. 548 (2017), Ashcroft v. al-Kidd, 563 U.S. 731

                                                                                     13   (2011) and Harlow v. Fitzgerald, 457 U.S. 800 (1982).

                                                                                     14                             TWENTY-SIXTH AFFIRMATIVE DEFENSE

                                                                                     15          AS AND FOR A TWENTY-SIXTH, SEPARATE AND DISTINCT DEFENSE,

                                                                                     16   DEFENDANTS ALLEGE:

                                                                                     17          The facts alleged in the First Amended complaint do not involve any custom, practice,

                                                                                     18   procedure or regulation of defendants, which gives rise to a violation of a constitutional right

                                                                                     19   pursuant to Monell v. New York City Department of Social Services, 436 U.S. 658 (1978).

                                                                                     20                          TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                                                                                     21          AS AND FOR A TWENTY-SEVENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                                     22   DEFENDANTS ALLEGE:

                                                                                     23          Plaintiff has wholly failed to plead facts which give rise to any colorable claim for

                                                                                     24   punitive or exemplary damages against defendants, nor do any such facts exist.

                                                                                     25                            TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                                                                                     26          AS AND FOR A TWENTY-EIGHTH, SEPARATE AND DISTINCT DEFENSE,

                                                                                     27   DEFENDANTS ALLEGE:

                                                                                     28          Plaintiff’s claims for punitive or exemplary damages violate defendants’ right to
                                                                                                                                                                              ANSWER TO FAC
                                                                                                                                            15                         2:20-CV-01435-WBS-DMC

                                               397301.1
                                                                                      1   procedural due process, substantive due process, and protection from "excessive" fines as

                                                                                      2   guaranteed by the Fifth, Fourteenth, and Eighth Amendments to the United States Constitution,

                                                                                      3   respectively, and the Constitution of the State of California.

                                                                                      4          WHEREFORE, defendants pray that plaintiff takes nothing by way of the First Amended

                                                                                      5   complaint on file herein and that defendants have judgment for their costs, attorneys’ fees and for

                                                                                      6   such other and further relief as the court deems proper.

                                                                                      7

                                                                                      8                                                  Respectfully submitted,
                                                                                      9
ALLEN, GLAESSNER, HAZELWOOD & WERTH , LLP




                                                                                          Dated: September 14, 2020                      ALLEN, GLAESSNER,
                                                                                                                                         HAZELWOOD & WERTH, LLP
                                                                                     10
                                            180 Mo ntg om ery Str eet, Suite 120 0
                                             San Franc isco, C alif orn ia 941 04




                                                                                     11                                                  By:     /s/ Dale L. Allen
                                                                                                                                                 DALE L. ALLEN
                                                                                     12                                                          KEVIN P. ALLEN
                                                                                                                                                 Attorneys for Defendants
                                                                                     13                                                          CITY OF REDDING, JOE ROSSI,
                                                                                                                                                 and BRETT LEONARD
                                                                                     14

                                                                                     15

                                                                                     16

                                                                                     17

                                                                                     18

                                                                                     19

                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28
                                                                                                                                                                             ANSWER TO FAC
                                                                                                                                            16                        2:20-CV-01435-WBS-DMC

                                               397301.1
